DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 02/10/2021 for application number 16/155,085. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1-6 are presented for examination.

Response to Amendments
Applicant’s amendments filed have been fully considered by the examiner. Examiner withdraws the 35 U.S.C. § 112(f) interpretation and corresponding 112(a) and (b) rejections to claims 1-4. Examiner maintains the 35 U.S.C. § 112(f) interpretation and corresponding 112(a) and (b) rejection to claim 6, which is recited below.

Response to Arguments
Argument 1, Applicant argues that Gusmorino does not teach the newly amended portions to the independent claims. 
Responding to Argument 1, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly found art to be applied. 
Examiner note, Gusmorino teaches all of the limitations of the independent claims as previously recited. But, Gusmorino does not explicitly teach a user selecting the display form for 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Referring to Claim 6
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites, in part, “means for receiving a selection” and “means for controlling” without a corresponding description in the specification for each limitation. Therefore, these limitations fail to comply with the written description requirement under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, in part, “means for receiving a selection” and “means for controlling” without a corresponding description in the specification for each limitation. Therefore, these limitations are indefinite for failing to particularly point out and distinctly claim the subject matter as set for under 35 U.S.C. § 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gusmorino et al. (US 2005/0283742 A1) in view of Moore et al. (US 2006/0036568 A1).

Regarding claim 1, Gusmorino teaches an information processing apparatus comprising: 
a processor [Fig. 1, (120), Para. 24, processor] programmed to: 
receive a selection of a first display form or a second display form as a display form of a display image including a reduced image of a document [Fig. 3, (A12, A16), Para. 53, determining which display form (i.e. Thumbnail, Property, Default, or Generic) for each file]; and 
when the first display form is selected, control display of a distance between the reduced image of the document and document information of the document to be larger than the distance in a case where the second display form is selected [Figs, 3, 6-7, (A18, A20, A22), Para. 53, selecting the property display form (i.e. first display form) or the generic display form (i.e. second display form), file type overlay (i.e. document information) is present on the first display form and not on the second display form].

But, Gusmorino does not explicitly teach the first display form or the second display form being selected by a user.
However, Moore teaches receive a selection of a first display form or a second display form as a display form of a display image including a reduced image of a document, the first display form or the second display form being selected by a user [Figs. 12-15, Paras. 269-272, user can select “stacked” or “unstacked” for the display icons], and when the first display form is selected, control display of a distance between the reduced image of the document and document information of the document to be larger than the distance in a case where the second display form is selected [Figs. 12-15, Paras. 269-272, the display information, (i.e. title or file name), is displayed seemingly more distant from the icon in the “Stacked” display form].


A person having ordinary skill in the art would have been motivated to modify and include the user selection of display forms to allow the user to select the display form of their choosing, creating an efficient and user friendly interface.

Regarding claim 2, Gusmorino as modified by Moore teaches all of the limitations of claim 1 as described above. Gusmorino further teaches wherein the first display form is a form in which the reduced image of the document with an accompanying image placed in an area surrounding the reduced image is presented [Fig. 4, Para. 37, the size of the stack is related to the number of items in the stack, display of the size of the stack is the accompanying image], and the second display form is a form in which the reduced image of the document without the accompanying image placed in the area surrounding the reduced image is presented [Fig. 5, (510, 520, 530, 540, 550), Para. 40-45, zero stack icons with no depth or thickness indicated].
Moore further teaches wherein the first display form is a form in which the reduced image of the document with an accompanying image placed in an area surrounding the reduced image is presented [Figs. 14-15, Paras. 271-272, the “Stacked” display form displays a stacked feature to indicate a number of documents/pages within a file], and the second display form is a form in which the reduced image of the document without the accompanying Figs. 12-13, Paras. 269-270, “unstacked” display form display each document/file as an individual icon].

Regarding claim 3, Gusmorino as modified by Moore teaches all of the limitations of claim 2 as described above. Gusmorino further teaches wherein the accompanying image is an image representing document thickness [Fig. 4, Para. 37, the size of the stack is related to the number of items in the stack].
Moore further teaches wherein the accompanying image is an image representing document thickness [Fig. 15, Para. 272, the stacked icon further indicates the number of pages/files within the stack by height and by number].

Regarding claim 4, Gusmorino as modified by Moore teaches all of the limitations of claim 2 as described above. Gusmorino further teaches wherein when the first display form is selected, the processor is programmed to adjust a distance between the display image and the document information of the document in such a manner that the accompanying image is not superposed on the document information of the document [Fig. 7, Para. 47, the document information (i.e. file type overlay) is not obscured or superimposed by the accompanying image].

Regarding claim 5, Gusmorino teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: 
receive a selection of a first display form or a second display form as a display form of a display image including a reduced image of a document [Fig. 3, (A12, A16), Para. 53, determining which display form (i.e. Thumbnail, Property, Default, or Generic) for each file]; and 
when the first display form is selected, control display of a distance between the reduced image of the document and document information of the document to be larger than the distance in a case where the second display form is selected [Figs, 3, 6-7, (A18, A20, A22), Para. 53, selecting the property display form (i.e. first display form) or the generic display form (i.e. second display form), file type overlay (i.e. document information) is present on the first display form and not on the second display form].

But, Gusmorino does not explicitly teach the first display form or the second display form being selected by a user.
However, Moore teaches receive a selection of a first display form or a second display form as a display form of a display image including a reduced image of a document, the first display form or the second display form being selected by a user [Figs. 12-15, Paras. 269-272, user can select “stacked” or “unstacked” for the display icons], and when the first display form is selected, control display of a distance between the reduced image of the document and document information of the document to be larger than the distance in a case where the second display form is selected [Figs. 12-15, Paras. 269-272, the display information, (i.e. title or file name), is displayed seemingly more distant from the icon in the “Stacked” display form].


A person having ordinary skill in the art would have been motivated to modify and include the user selection of display forms to allow the user to select the display form of their choosing, creating an efficient and user friendly interface.

Regarding claim 6, Gusmorino teaches an information processing apparatus comprising: 
means for receiving a selection of a first display form or a second display form as a display form of a display image including a reduced image of a document [Fig. 3, (A12, A16), Para. 53, determining which display form (i.e. Thumbnail, Property, Default, or Generic) for each file]; and 
when the first display form is selected, means for controlling a distance between the reduced image of the document and document information of the document to be larger than the distance in a case where the second display form is selected [Figs, 3, 6-7, (A18, A20, A22), Para. 53, selecting the property display form (i.e. first display form) or the generic display form (i.e. second display form), file type overlay (i.e. document information) is present on the first display form and not on the second display form].

But, Gusmorino does not explicitly teach the first display form or the second display form being selected by a user.
receive a selection of a first display form or a second display form as a display form of a display image including a reduced image of a document, the first display form or the second display form being selected by a user [Figs. 12-15, Paras. 269-272, user can select “stacked” or “unstacked” for the display icons], and when the first display form is selected, means for controlling a distance between the reduced image of the document and document information of the document to be larger than the distance in a case where the second display form is selected [Figs. 12-15, Paras. 269-272, the display information, (i.e. title or file name), is displayed seemingly more distant from the icon in the “Stacked” display form].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the thumbnail selection system of Gusmorino and incorporate the user selection of Moore to allow the system to either automatically or manually select the display form of the icons.
A person having ordinary skill in the art would have been motivated to modify and include the user selection of display forms to allow the user to select the display form of their choosing, creating an efficient and user friendly interface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179